 Case 2:21-cv-09064-CCC-MF Document 1 Filed 03/08/21 Page 1 of 10 PageID: 1




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 LaKendrea Camille McNealy,
 Individually and on Behalf of All Others             Case No.
 Similarly Situated,

                      Plaintiff,                     DEFENDANT’S NOTICE
                                                          OF REMOVAL
 v.                                           Pursuant to Class Action Fairness Act and
                                                        Diversity Jurisdiction
 Gerber Products Company,                         28 U.S.C. §§ 1332(a), 1332(d)(2),
                                                          1441(a), 1453(b)
                      Defendant.


      PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1332, 1441, 1446, and

1453, defendant Gerber Products Company (“Defendant”) hereby removes this civil

action from the First Judicial District, Dakota County, Minnesota, where the action is

pending, to the United States District Court for the District of Minnesota. As grounds for

the removal, Defendant states as follows:

      1.     On February 8, 2021, plaintiff LaKendrea Camille McNealy (“Plaintiff”)

commenced this putative class action by filing and serving on Defendant a putative class

action complaint (“Complaint”) styled LaKendrea Camille McNealy v. Gerber Products

Company, Case No. 19HA-CV-21-360, Dakota County (Minnesota) District Court

(“State Court Action”). The Complaint principally alleges Defendant represented to

consumers that various food products were nutritious, healthy, and safe, and failed to

fully disclose the presence (or risk) of heavy metals. Compl. ¶¶ 5-8.
 Case 2:21-cv-09064-CCC-MF Document 1 Filed 03/08/21 Page 2 of 10 PageID: 2




       2.     Plaintiff alleges she “first purchased [certain products] in January 2015 and

last purchased [certain products] in January 2021” and she “stopped purchasing [the

products] once she learned of the risk and/or actual inclusion of heavy metals in the

[products].” Id. ¶ 14.

       3.     As explained more fully below, removal is proper because Defendant

satisfies the procedural requirements for removal under 28 U.S.C. § 1446, the court has

subject-matter jurisdiction of this putative class action pursuant to 28 U.S.C. §§ 1332 and

1441, and venue is proper in this district.

                          PROCEDURAL REQUIREMENTS

       4.     In accordance with 28 U.S.C. § 1446(a), a copy of the Complaint and its

accompanying summons is attached to this Notice of Removal as Exhibit A. These

documents constitute the entirety of all process, pleadings, and orders served on

Defendant in the State Court Action.

       5.     In accordance with 28 U.S.C. § 1446(b), this Notice of Removal is timely,

as Defendant filed it within 30 days after Defendant first received service of the

Complaint. See Murphy Bros. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 348-56

(1999) (removal period is triggered by simultaneous service of a summons and

complaint, or receipt of a complaint through formal service).

       6.     In accordance with 28 U.S.C. § 1446(d), Defendant will promptly serve on

all counsel of record and deliver to the Judicial District Administrator of the First Judicial

District, Dakota County, Minnesota, a copy of this Notice of Removal and its

accompanying exhibits.


                                              2
 Case 2:21-cv-09064-CCC-MF Document 1 Filed 03/08/21 Page 3 of 10 PageID: 3




                         SUBJECT-MATTER JURISDICTION

       7.     “To remove a case from a state court to a federal court, a defendant must

file in the federal forum a notice of removal ‘containing a short and plain statement of the

grounds for removal.’” Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct.

547, 551 (2014) (quoting 28 U.S.C. § 1446(a)). “A statement ‘short and plain’ need not

contain evidentiary submissions.” Id.; see also Pudlowski v. St. Louis Rams, LLC,

829 F.3d 963, 964-65 (8th Cir. 2016) (same).

       8.     This action may be removed to the United States District Court for the

District of Minnesota on two separate grounds. First, the Complaint is brought on behalf

of a putative class that gives rise to jurisdiction under CAFA. See 28 U.S.C. § 1332(d).

Second, the Complaint is removable because the Court has original jurisdiction based on

diversity of the parties pursuant to 28 U.S.C. § 1332(a).

            REMOVAL IS PROPER UNDER 28 U.S.C. § 1332(d) BECAUSE
               THIS COURT HAS JURISDICTION UNDER CAFA

       9.     This action is within the original jurisdiction of this Court, and removal is,

therefore, proper under the Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C.

§ 1332(d). “A primary purpose in enacting CAFA was to open the federal courts to

corporate defendants out of concern that the national economy risked damage from a

proliferation of meritless class action suits.” Pirozzi v. Massage Envy Franchising, LLC,

938 F.3d 981, 983 (8th Cir. 2019). CAFA expands federal diversity jurisdiction to

include class actions in which: (i) the putative class contains at least 100 members;

(ii) there is minimal diversity, i.e., any member of the putative class of plaintiffs is a



                                               3
 Case 2:21-cv-09064-CCC-MF Document 1 Filed 03/08/21 Page 4 of 10 PageID: 4




citizen of a state different from any defendant; and (iii) the amount in controversy

exceeds the sum or value of $5 million in the aggregate, exclusive of interest and costs.

See 28 U.S.C. § 1332(d); Raskas v. Johnson & Johnson, 719 F.3d 884, 886 (8th Cir.

2013) (listing elements of federal subject-matter jurisdiction under § 1332(d)).

       10.    The Supreme Court in Dart Cherokee made clear that, unlike other statutes

of removal, “no antiremoval presumption attends cases invoking CAFA, which Congress

enacted to facilitate adjudication of certain class actions in federal court.” 135 S. Ct. at

554.

       11.    As explained more fully below, this action satisfies each requirement of

section 1332(d)(2) for original CAFA jurisdiction.

                              This Is a Covered Class Action

       12.    According to the Complaint, Plaintiff brings this action individually and on

behalf of the following class “pursuant to Rules 23(a) and 23(b)(2) and (3) of the Federal

Rules of Civil Procedure”:

       All citizens and residents of Minnesota who, from February 5, 2015 to the
       present, purchased the Contaminated Baby Foods for household or business
       use, and not for resale (the “Class”).

Compl. ¶ 90; see also id., Ex. 2 (attaching list of alleged “Contaminated Baby Foods” the

putative class members allegedly purchased). As a result, this action meets the CAFA

definition of a class action, which is “any civil action filed under [R]ule 23 of the Federal

Rules of Civil Procedure or similar State statute or rule of judicial procedure.” 28 U.S.C.

§ 1332(d)(1)(B); 28 U.S.C. § 1453(a).




                                              4
 Case 2:21-cv-09064-CCC-MF Document 1 Filed 03/08/21 Page 5 of 10 PageID: 5




                  There Are More than 100 Putative Class Members

       13.    According to the Complaint, the “members in the proposed Class are so

numerous that individual joinder of all members is impracticable . . . .” Compl. ¶ 93.

While Defendant does not sell directly to consumers and does not have data regarding the

identities of consumers who purchased the products identified in the Complaint (see

Compl., Ex. 2), the volume of retail sales of the products listed in Exhibit 2 to the

Complaint in Minnesota during the proposed six-year class period confirms Plaintiff’s

proposed class includes in excess of 100 members. See Declaration of Russ Levitan

(“Levitan Decl.”), ¶¶ 5-13 (attached as Exhibit B).

                         Minimal Diversity of Citizenship Exists

       14.    Plaintiff alleges she is a citizen of Minnesota. Compl. ¶ 14. Defendant is a

corporation organized under the laws of the State of Michigan, with its principal place of

business in Arlington, Virginia. Id. ¶ 17. Thus, the minimal diversity requirement of

CAFA is satisfied because “any member of [the] class of plaintiffs is a citizen of a State

different from any defendant.” 28 U.S.C. § 1332(d)(2)(A).

                    The Amount in Controversy Exceeds $5 Million

       15.    As the Supreme Court explained in Dart Cherokee, “a defendant’s notice of

removal need include only a plausible allegation that the amount in controversy exceeds

the jurisdictional threshold.” 135 S. Ct. at 554. When “determining the amount in

controversy, the question is not whether the damages are greater than the requisite

amount, but whether a fact finder might legally conclude that they are.” Raskas, 719 F.3d

at 887 (internal quotation marks and citations omitted; emphasis in original). “When the


                                              5
 Case 2:21-cv-09064-CCC-MF Document 1 Filed 03/08/21 Page 6 of 10 PageID: 6




notice of removal plausibly alleges that the class might recover actual damages, punitive

damages, and attorneys’ fees aggregating more than $5 million, then the case belongs in

federal court unless it is legally impossible for the plaintiff to recover that much.”

Pirozzi, 938 F.3d at 984 (internal quotation marks and citation omitted; emphasis in

original). In determining the amount in controversy, the court can look to the notice of

removal and other evidence relevant to the amount in controversy at the time the case

was removed, including evidence submitted in response to a motion to remand. Id. at

985.

       16.    Here, Plaintiff alleges claims for monetary damages for herself and the

putative class members that exceed CAFA’s $5 million jurisdictional minimum.

       17.    Plaintiff principally alleges Defendant represented to consumers that

various food products were nutritious, healthy, and safe, and failed to fully disclose the

presence (or risk) of heavy metals. Compl. ¶¶ 5-8. Plaintiff also alleges she “would not

have purchased the food if that information had been fully disclosed.” Id. ¶ 15; see also

id. ¶ 106 (alleging Plaintiff and putative class members purchased food products “they

would not have purchased had they known of the risk and inclusion of Heavy Metals”).

       18.    Plaintiff and the putative class members demand actual, statutory, and

punitive damages, restitution, and disgorgement, among other relief. See Compl., Prayer

For Relief. As shown in the Declaration of Russ Levitan (filed concurrently),

Defendant’s business records reflect consumers in Minnesota spent in excess of

$5 million on the products listed in Exhibit 2 to the Complaint during each year of the

proposed class period. See Levitan Decl., ¶¶ 5-13.


                                              6
 Case 2:21-cv-09064-CCC-MF Document 1 Filed 03/08/21 Page 7 of 10 PageID: 7




        19.   Accordingly, based on the facts in this Notice of Removal and the

Complaint’s allegations, the amount in controversy in this case substantially exceeds

$5 million, exclusive of interest and costs.

                           CAFA’s Exceptions Do Not Apply

        20.   The exceptions to removal under 28 U.S.C. § 1332(d) do not apply to this

case.

          REMOVAL IS PROPER UNDER 28 U.S.C. § 1332(a) BECAUSE
              THIS COURT HAS DIVERSITY JURISDICTION

        21.   This Court also has original jurisdiction over this action under 28 U.S.C.

§ 1332(a) because there is diversity among the parties and the amount in controversy

exceeds the sum or value of $75,000.

        22.   For purposes of determining the amount in controversy upon removal, the

court assesses “not whether the damages are greater than the requisite amount, but

whether a fact finder might legally conclude that they are.” Kopp v. Kopp, 280 F.3d 883,

885 (8th Cir. 2002).

        23.   Punitive damages are included when determining the amount in

controversy. See, e.g., Mathias v. Hettich, No. 20-cv-1014 (SRN/LIB), 2020 U.S. Dist.

LEXIS 175638, at *5 (D. Minn. Sep. 24, 2020).

        24.   Demands for restitution and statutory attorneys’ fees are also included

when determining the amount in controversy. See Winters v. Winters, No. 19-CV-3177-

SRN-KMM, 2020 U.S. Dist. LEXIS 38436, at *17 n.9 (D. Minn. Feb. 11, 2020)

(including relief for restitution when determining amount in controversy), report and



                                               7
 Case 2:21-cv-09064-CCC-MF Document 1 Filed 03/08/21 Page 8 of 10 PageID: 8




recommendation adopted, No. 19-cv-3177 (SRN/KMM), 2020 U.S. Dist. LEXIS 37398,

at *1 (D. Minn. Mar. 3, 2020); Rasmussen v. State Farm Mut. Auto. Ins. Co., 410 F.3d

1029, 1031 (8th Cir. 2005) (noting statutory attorneys’ fees count towards amount in

controversy); Hillesheim v. Casey’s Retail Co., No. 16-CV-0061 (PJS/FLN), 2016 U.S.

Dist. LEXIS 87686, at *4-5 (D. Minn. July 6, 2016) (same, concluding “it is not legally

impossible” that attorney’s fees will exceed $75,000, “and that is what matters”)

(citations omitted).

                                  The Parties Are Diverse

        25.   Diversity exists under 28 U.S.C. § 1332(a)(1) when plaintiffs and

defendant(s) are citizens of different states.

        26.   Plaintiff alleges she is a citizen of Minnesota. Compl. ¶ 14. Defendant is a

corporation organized under the laws of the State of Michigan, with its principal place of

business in Arlington, Virginia. Id. ¶ 17. Thus, diversity exists because Plaintiff is a

citizen of a different state than Defendant.

                        Plaintiff Seeks Relief in Excess of $75,000

        27.   Although Plaintiff does not specify in the Complaint the amount of relief

she seeks, it is apparent from the face of the Complaint that she seeks relief in excess of

$75,000.

        28.   Plaintiff alleges she purchased Defendant’s products for six years. Compl.

¶ 14.

        29.   In her Complaint, Plaintiff demands “restitution,” “[a]n order requiring

Defendant to disgorge or return all monies, revenues, and profits obtained[,]” “actual and


                                                 8
 Case 2:21-cv-09064-CCC-MF Document 1 Filed 03/08/21 Page 9 of 10 PageID: 9




statutory damages,” “punitive damages,” “attorneys’ fees and costs,” permanent

injunctive relief, and “other such equitable relief on behalf of herself and the putative

class. Id. at pp. 41-42, Prayer For Relief. It is apparent from the face of the Complaint

that Plaintiff seeks relief in excess of $75,000 because Plaintiff seeks, among other relief,

compensatory damages, attorneys’ fees, penalties, and injunctive relief. Because all of

the requirements of 28 U.S.C. § 1332(a) are met, Defendant is entitled to remove this

action to this Court.

                                          VENUE

       30.    The United States District Court for the District of Minnesota, Third

Division, is the federal judicial district and division thereof embracing the First Judicial

District, Dakota County, Minnesota, where Plaintiff filed the State Court Action. Venue

is therefore proper under 28 U.S.C. § 103(3).

                              RESERVATION OF RIGHTS

       31.    As of the date of this Notice of Removal, Defendant has not filed a

responsive pleading in the State Court Action. By removing this action, Defendant does

not waive any rights or defenses available under state or federal law. Specifically,

Defendant expressly reserves, without limitation, any and all defenses supporting

dismissal of the Complaint and any and all arguments in opposition to class certification.

Defendant further reserves the right to amend or supplement this Notice of Removal.

       32.    No statement in this Notice of Removal should be construed as an

admission that the Complaint’s allegations have merit or are sufficient to state a claim.




                                              9
Case 2:21-cv-09064-CCC-MF Document 1 Filed 03/08/21 Page 10 of 10 PageID: 10




Similarly, no statement in this Notice should be deemed an admission of liability or that

Plaintiff or any other putative class member has demanded or is entitled to relief.

                                     CONCLUSION

       For the foregoing reasons, this action is properly removed to this Court under

CAFA and under this Court’s original jurisdiction pursuant to 28 U.S.C. § 1332(a)

because the parties are diverse and the matter in controversy exceeds the sum or value of

$75,000.

 Dated: March 8, 2021                          ANTHONY OSTLUND
                                               BAER & LOUWAGIE P.A.

                                                s/ Arthur G. Boylan
                                               Arthur G. Boylan (#338229)
                                               Norman H. Pentelovitch (#0399095)
                                               3600 Wells Fargo Center
                                               90 South Seventh Street
                                               Minneapolis, MN 55402
                                               Telephone: (612) 349-6969
                                               Facsimile: (612) 349-6996
                                               aboylan@anthonyostlund.com
                                               npentelovitch@antonyostlund.com

                                               WHITE & CASE LLP

                                                s/ Bryan A. Merryman
                                               Bryan A. Merryman
                                               (pro hac vice forthcoming)
                                               555 South Flower Street, Suite 2700
                                               Los Angeles, CA 90071-2433
                                               Telephone: (213) 620-7700
                                               Facsimile: (213) 452-2329
                                               bmerryman@whitecase.com

                                               ATTORNEYS FOR DEFENDANT
                                               GERBER PRODUCTS COMPANY




                                            10
